DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-12, 14-16, and 18-20 are objected to because of the following informalities:  
Claims 2-12, 14-16, and 18-20 are objected to due to the preambles of the dependent claims. The first lines of the claims state “a suspension assembly” for claims 2-12, “a mounting bracket assembly” for claims 14-16, and “a mounting bracket kit” for claims 18-20. The claims should be amended to state “the suspension assembly” for claims 2-12, “the mounting bracket assembly” for claims 14-16, and “the mounting bracket kit” for claims 18-20 in order to avoid antecedent basis issues, as the “suspension assembly”, “mounting bracket assembly”, and “mounting bracket kit” have already been established as claimed in the independent claims 1, 13, and 17 respectively.


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "suspension assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that “mounting bracket assembly” should be substituted in place of “suspension assembly” due to the claim dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 20080054584) in view of Oeder (US 3578355).
Regarding Claim 1, Leonard discloses a suspension assembly (see fig. 4) operatively disposed between associated sprung (BDY, VHC) and unsprung masses (AXL) of an associated vehicle, said suspension assembly comprising: a jounce bumper mount (FRM) operatively connected (see fig. 4) to one of the associated sprung and unsprung masses, said jounce bumper mount having a longitudinal axis (fig. 4; vertically through the center of the jounce bumper mount) and including a mount wall (see fig. 4) with an end wall portion (the wall against the vehicle body) disposed in transverse relation to said axis and a side wall portion (the side walls connected to the end wall portion) extending axially from along said end wall portion toward a distal edge (the distal edge along the end wall portion adjacent 220), said side wall 
However, Leonard does not disclose that the jounce bumper mount has an open end along said distal edge, such that said open end is disposed toward the unsprung masses, and the first surface portion of the base bracket extending at least partially across said open end thereof.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the end of the jounce bumper mount along the distal edge of Leonard in view of the teachings of Oeder to include an opening, and therefore an open end, in the jounce bumper mount, and a fastener to further fix the base bracket and suspension component through the opening to the jounce bumper mount, such that the open end of the jounce bumper mount was disposed toward the unsprung masses (Leonard, AXL) and the first surface portion of the base bracket (Leonard; see 220) extended across said open end, as by doing so, the suspension component would be better secured and suspended (Oeder; Column 2, lines 66-70) to the jounce bumper mount, strengthening the suspension assembly to counteract abnormal forces acting on the associated vehicle. 

Regarding Claim 2, Leonard, as modified, discloses the suspension assembly, wherein said suspension component (Leonard; 206) is a spring.

Regarding Claim 3, Leonard, as modified, discloses the suspension assembly, wherein said spring (Leonard; 206) is a gas spring including a first end member (208) operatively 

Regarding Claim 5, Leonard, as modified, discloses the suspension assembly, wherein said clamp (Leonard; MTB, MTB) includes a clamp wall (see figs. 3-4) with a side wall portion (the vertical wall portions extending alongside the jounce bumper mount) extending in abutting engagement (see FST) along said outer peripheral surface portion of said jounce bumper mount (FRM).

Regarding Claim 6, Leonard, as modified, discloses the suspension assembly, wherein said clamp wall (see figs. 3-4) includes a mounting wall portion (the transversal wall portions extending along the base wall portion) extending from said side wall portion along said first surface portion (upper surface) of said base wall portion (220) of said base bracket wall (see 220).

Regarding Claim 7, Leonard, as modified, discloses the suspension assembly, further comprising a fastener (Leonard; 214) extending between and operatively connecting said mounting wall portion (the transversal wall portions extending along the base wall portion) of 

Regarding Claim 8, Leonard, as modified, discloses the suspension assembly, wherein said clamp wall (Leonard; see figs. 3-4) includes a flange wall portion (the transversal wall portions extending along the base wall portion) extending outwardly from along said side wall portion (the vertical wall portions extending alongside the jounce bumper mount).

Regarding Claim 9, Leonard, as modified, discloses the suspension assembly, comprising a fastener (Leonard; 214) extending through said flange wall portion (the transversal wall portions extending along the base wall portion) and securing said clamp (MTB, MTB) in abutting engagement (see fig. 4; due to the fixed connections of 214 and FST) with said outer peripheral surface portion of said jounce bumper mount (FRM).

Regarding Claim 12, Leonard, as modified, discloses the suspension assembly, wherein said clamp (Leonard; MTB, MTB) is a first clamp (MTB) and said suspension assembly further comprises a second clamp (figs. 3-4; MTB) secured to said base bracket (see 220) with said jounce bumper mount (FRM) captured between (see fig. 4) said first and second clamps.

Regarding Claim 13, Leonard discloses a mounting bracket assembly (see fig. 4) for securing an associated suspension component (206) along one of an associated sprung mass (BDY, VHC) and an associated unsprung mass (AXL) of an associated vehicle, the one of the 
However, Leonard does not disclose that the associated distal edge of the jounce bumper mount at least partially defines an associated open end, and the first surface portion extends at least partially across the associated open end thereof.
Oeder teaches a suspension assembly (see fig. 1) of an associated vehicle (see fig. 5), said suspension assembly comprising a jounce bumper mount (see 12) and a base bracket (62), 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify end of the jounce bumper mount along the distal edge of Leonard in view of the teachings of Oeder to include an opening, and therefore an open end, in the jounce bumper mount, and a fastener to further fix the base bracket and suspension component through the opening to the jounce bumper mount, such that the first surface portion of the base bracket (Leonard; see 220) extended across said open end, as by doing so, the suspension component would be better secured and suspended (Oeder; Column 2, lines 66-70) to the jounce bumper mount, strengthening the suspension assembly to counteract abnormal forces acting on the associated vehicle. 

Regarding Claim 16, Leonard, as modified, discloses the mounting bracket assembly, wherein said clamp (Leonard; MTB, MTB) is a first clamp (MTB) and said suspension assembly further comprises a second clamp (figs. 3-4; MTB) secured to said base bracket (see 220) with said jounce bumper mount (FRM) captured between (see fig. 4) said first and second clamps.

Regarding Claim 17, Leonard discloses a mounting bracket kit (see fig. 4) for securing an associated suspension component (206) along one of an associated sprung mass (BDY, VHC) and an associated unsprung mass (AXL) of an associated vehicle, the one of the associated 

Oeder teaches a suspension assembly (see fig. 1) of an associated vehicle (see fig. 5), said suspension assembly comprising a jounce bumper mount (see 12) and a base bracket (62), the jounce bumper mount comprising an end abutting the base bracket, wherein the end comprises multiple openings (see 70, 76). Further, Oeder comprises a suspension component (60) mounted to the jounce bumper mount via one of the openings (see 70) in the jounce bumper mount and a fastener (70, 72) inserted into the opening. (Columns 2-3, Figures 1-5)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify end of the jounce bumper mount along the distal edge of Leonard in view of the teachings of Oeder to include an opening, and therefore an open end, in the jounce bumper mount, and a fastener to further fix the base bracket and suspension component through the opening to the jounce bumper mount, such that the first surface portion of the base bracket (Leonard; see 220) extended across said open end, as by doing so, the suspension component would be better secured and suspended (Oeder; Column 2, lines 66-70) to the jounce bumper mount, strengthening the suspension assembly to counteract abnormal forces acting on the associated vehicle. 

Regarding Claim 20, Leonard, as modified, discloses the mounting bracket kit, wherein said clamp (Leonard; MTB, MTB) is a first clamp (MTB) and said mounting bracket kit further comprises a second clamp (figs. 3-4; MTB) secured to said base bracket (see 220) with the .

Allowable Subject Matter
Claims 4, 10-11, 14-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616